TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00230-CV



     Metropolitan Water Company, L.P.; and Met Water Vista Ridge, L.P., Appellants

                                                 v.

           Blue Water Systems, L.P.; and Blue Water 130 Project, L.P., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
         NO. D-1-GN-18-001582, HONORABLE JAN SOIFER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Metropolitan Water Company, L.P., and Met Water Vista Ridge, L.P.,

appeal the trial court’s “Order on Summary Judgment Motions” (Order) that partially granted

appellees’ motion for summary judgment on three of appellants’ counterclaims alleging breaches of

various contracts. The Order also denied appellants’ summary-judgment motion on appellees’ breach-

of-contract claims. After the trial court rendered the Order, it rendered an agreed order severing

the three counterclaims on which it granted partial summary judgment. In their notice of appeal,

appellants contend that the “interlocutory [O]rder became a final judgment when this Court severed

Plaintiff’s [three counterclaims].” There is no final judgment or other relevant order in the record.

               Although the Order disposed of appellants’ three counterclaims, which were then

severed into their own cause, appellees’ live counterclaim for attorney’s fees with respect to those

three counterclaims was not disposed of in the Order or otherwise in the record and remains pending.
See Farm Bureau Cty. Mutual Ins. Co. v. Rogers, 455 S.W.3d 161, 164 (Tex. 2015) (holding that

in absence of evidence that trial court intended to dispose of live claim for attorney’s fees, summary

judgment was not final); McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001) (per curiam) (holding

that where live pleading includes request for attorney’s fees, and such request is not disposed of on

summary judgment, summary judgment is interlocutory and not appealable).

                The Order does not unequivocally express that it was intended to be final or make

any reference to appellees’ live claim for attorney’s fees. Nothing in the Order suggests that the trial

court intended to deny attorney’s fees, and its statement that appellees’ “MSJ on all other issues is

DENIED” does not constitute disposition of that live claim. See Farm Bureau Cty. Mutual Ins. Co.,
455 S.W.3d at 164 (holding that when party did not “expressly request attorney’s fees in its motion

for summary judgment” or “attach evidence supporting its claim for fees,” there was “no reason to

presume that the trial court considered the issue,” despite existence of Mother Hubbard clause in

order denying all relief “‘which is not expressly granted herein’”). “Instead, there must be evidence

in the record to prove the trial court’s intent to dispose of any remaining issues when it includes a

Mother Hubbard clause in an order denying summary judgment.” Id.

                Because there is no evidence in the record that the Order intended to dispose of all

claims at issue in the severed cause, it is not final and thus not appealable. See id.; see also Bison

Bldg. Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012) (“Unless specifically authorized

by statute, Texas appellate courts only have jurisdiction to review final judgments.”). Accordingly,

we dismiss the appeal for want of jurisdiction.




                                                   2
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Jurisdiction

Filed: June 15, 2018




                                             3